Case 3:16-cr-00082-CHB-CHL Document 423 Filed 11/15/19 Page 1 of 1 PageID #: 2528




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT LOUISVILLE

    UNITED STATES OF AMERICA,                         )
                                                      )
              Plaintiff,                              ) Criminal Action No. 3:16-CR-082-CHB-01
                                                      )
    v.                                                )
                                                      )  ORDER GRANTING UNOPPOSED
    ISMAEL GONZALEZ,                                  )       MOTION TO CONTINUE
                                                      )             SENTENCING
              Defendant.                              )

                                          ***   ***    ***   ***
         This matter is before the Court on United States’ Unopposed Motion to Continue

  Sentencing [R. 421]. Having reviewed the Motion and the Court being otherwise sufficiently

  advised;

         IT IS HEREBY ORDERED as follows:

         1.        United States’ Unopposed Motion to Continue Sentencing [R. 421] is

  GRANTED.

         2.        The Sentencing currently set for November 18, 2019, is REMANDED from the

  Court’s calendar. The Sentencing is RESCHEDULED for December 30, 2019, at the hour of

  2:00 p.m., before the Honorable Claria Horn Boom, United States District Judge, at the Gene

  Snyder U.S. Courthouse in Louisville, Kentucky. Absent specific, good cause, no further

  continuances will be granted in this matter.

         This the 15th day of November, 2019.




  cc:    Counsel of Record
         United States Probation

                                                 -1-
